                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 JAMAUL CLAUDE                                                  CIVIL ACTION
 VERSUS                                                         NO. 18-5313
 W.S. “SANDY” MCCAIN, WARDEN                                    SECTION: AJ@(5)

                                     ORDER

      Before the Court is Petitioner’s Objection to the Magistrate Judge’s Report and

Recommendation (Rec. Doc. 24). The Court finds that the objections lack merit, as

Petitioner has failed to demonstrate either that his petition was timely or that he is

actually innocent of his offense of conviction, as set forth by the Supreme Court in

McQuiggin v. Perkins, 569 U.S. 383 (2013). Moreover, because Petitioner pleaded

guilty, the state was not required to disclose any exculpatory or impeachment

evidence it may have had. See United States v. Ruiz, 536 U.S. 622, 629 (2002).

      Accordingly,

      IT IS HEREBY ORDERED that Petitioner’s Objection to Magistrate Judge’s

Report and Recommendation (Rec. Doc. 24) is OVERRULED, and the Magistrate

Judges’s Report and Recommendation (Rec. Doc. 23) is ADOPTED as the opinion of

the Court.

      IT IS FURTHER ORDERED that the petition of Jamal Claude for issuance

of a writ of habeas corpus under 28 U.S.C. ' 2254 is hereby DISMISSED WITH

PREJUDICE as untimely.
New Orleans, Louisiana, this 21st day of August, 2019.




                               CARL J. BARBIER
                               UNITED STATES DISTRICT JUDGE
